Name: Commission Regulation (EC) No 283/95 of 13 February 1995 amending the combined nomenclature code for certain products covered by Article 1 of Council Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  European construction;  trade policy;  tariff policy;  beverages and sugar
 Date Published: nan

 14. 2. 95 Official Journal of the European Communities No L 34/3 COMMISSION REGULATION (EC) No 283/95 of 13 February 1995 amending the combined nomenclature code for certain products covered by Article 1 of Council Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 ( 1 ) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) contains the combined nomenclature in force from 1 January 1995 ; Whereas one of the codes contained in Article 1 of Regu ­ lation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (4), as last amended by the Act of Accession of Austria, Finland and Sweden, does not correspond to the combined nomenclature ; whereas Article 1 of that Regu ­ lation should therefore be amended ; Article 1 In Article 1 (h) of Regulation (EEC) No 1785/81 , CN code ex 1702 90 90 is hereby replaced by CN code 1702 90 80. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 34, 9 . 2. 1979 , p. 2. (2) OJ No L 312, 27. 10 . 1989, p. 5 . 0 OJ No L 345, 31 . 12. 1994, p. 1 . (4) OJ No L 177, 1 . 7. 1981 , p. 4.